EXHIBIT 1
SECOND AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

THIS SECOND AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this
“Agreement”) is made and entered into as of the 31st day of March, 2005, by and among Washington
Football, Inc., a Maryland corporation (the “Company”), Daniel M. Snyder, Arlette Snyder, Michele
D. Snyder and each of the other parties set forth on the signature pages hefeto under the heading
“Stockholders”. The individuals listed in the prior sentence together with their respective Permitted
Transferees {as defined herein) and any Additional Stockholders (as defined herein), are referred to
herein collectively as the “Stockholders” and individually as a “Stockholder”.

RECITALS

 

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties incorporate the above Recitals herein as if fully set forth
herein and agree as follows:

 
(b)

(d)

(e)

(f)

 

 

Subject to Section 5(c), the Voting Stock shall always be held by only one individual
who is referred to herein as the “Voting Stockholder.” The Stockholders who hold
Non-Voting Stock (including any Additional Stockholders who hold Non- Voting
Stock) are referred to herein collectively as the “Non-Voting Stockholders.” Prior to
the date hereof, Daniel M. Snyder was issued shares of Voting Stock and the other
Stockholders were issued shares of Non-Voting Stock. The Stockholders acknowl-
edge that (i) the nght to be the Voting Stockholder shall be a personal right of the in-
dividual who from time to time holds the Voting Stock pursuant to the provisions of
this Agreement, (ii) Daniel M. Snyder was issued Voting Stock and will serve as the
Company's Voting Stockholder based upon (A) his management skills, (B) his long-
standing association with the other Founding Stockholders, (C) his financial capabil-
ity to provide significant additional funds to the Company and (D) the fact that
Daniel M. Snyder’s Percentage Ownership Interest significantly exceeds that of each
of the other Stockholders, and (iii) it is not the intent of the Stockholders that the
Voting Stock be assignable other than in strict accordance with the terms of this
Agreement.

1
bo
'
 

(b)

 

 
(B)

(C)

 

(ai)

 

(b)

 
(d)

 

 

 

(iv)

 
(vil)

 
(b)

 
(c)

(d)

 

 
 

(b)

 

(11)

 

g-
 

(iv)

 
(f)

 
 
(d)

 

VOLUNTARY SALE OF STOCK: RIGHTS OF FIRST REFUSAL,

(a)

(b)

If a Stockholder (a “Selling Stockholder”) proposes to effect a Sale of any shares of
Stock (other than as permitted by Section 6(c)), then such Selling Stockholder shall
give to the Company a written notice (a “Notice of Intention to Sell”) setting forth in
reasonable detail the terms and conditions of such proposed transaction, including the
identity of the proposed purchaser of such shares and enclosing any agreements, draft
agreements or letters of intent relating to such proposed Sale. The Company shall
deliver such Notice of Intention to Sell to the other Stockholders (the “Other Stock-
holders”) promptly upon receipt thereof.

 

The following rights of first refusal shall apply with respect to a proposed Sale of
Non-Voting Stock by a Non-Voting Stockholder other than (1) a Sale by a Snyder
Stockholder, which is governed by the provisions of paragraph (c) below, and (ii) a
Sale permitted by Section 6(c)):

(1) Upon receipt of a Notice of Intention to Sell from the Company, each Other
Stockholder shall have the right, exercisable upon written notice to the Sell-
ing Stockholder and the Company within fifteen ( 15) days after receipt by the

-]3-
(i)

(iii)

(iv)

Other Stockholders of the Selling Stockholder’s Notice of Intention to Sell, to
elect to purchase all or part of the shares of Non-Voting Stock proposed to be
sold by the Selling Stockholder at a purchase price equal to (and on other
terms substantially comparable to) that specified in the Notice of Intention to
Sell. Such notice shall state the number of shares to be purchased by each
Other Stockholder and that such Other Stockholder will purchase such shares
within forty-five (45) days after the date of receipt of the Notice of Intention
to Sell, or such longer period as may reasonably be necessary to account for
the nghts to purchase in this paragraph (b) and obtain any required approvals
from the NFL or any regulatory authority.

In the event that more than one Other Stockholder wishes to exercise his nght
to purchase the Non-Voting Stock proposed to be sold by the Selling Stock-
holder (for purposes hereof, each a “Purchasing Stockholder”) and the aggre-
gate number of shares such Purchasing Stockholders wish to purchase would
exceed the number of shares offered by the Selling Stockholder in the Notice
of Intention to Sell, each Purchasing Stockholder may purchase the lesser of
(A) the number of shares specified in such Purchasing Stockholder’s notice
under clause (i) and (B) if such shares described in clause (A) exceed the
number of shares which is equal to the product obtained by multiplying (1)
the aggregate number of shares of Stock to be sold by the Selling Stockholder
by (2) a fraction, the numerator of which is the number of shares of Stock at
the time owned by the Purchasing Stockholder and the denominator of which
is the sum of the total number of shares of Stock at the time owned by all of
the Purchasing Stockholders (the “pro rata basis”), such Purchasing Stock-
holder’s pro rata basis (as compared to all other Purchasing Stockholders sub-
ject to this clause (B)) of the available shares.

If all shares of Non-Voting Stock proposed to be sold by the Selling Stock-
holder are not elected to be purchased by the Purchasing Stockholders on a
timely basis pursuant to clauses (i) and (ii), then the Selling Stockholder must
deliver a written notice to all Purchasing Stockholders giving the Purchasing
Stockholders the right to purchase, on a pro rata basis, any shares not elected
to be so purchased by the other Purchasing Stockholders. The right granted
pursuant to the foregoing sentence shall be exercised within ten (10) days of
receipt of the written notice.

If the Purchasing Stockholders elect to purchase all of the Non-Voting Stock
that is the subject of the Notice of Intention to Sell, the Selling Stockholder
shall honor their elections to purchase and consummate the sale or sales of
Stock on the terms set forth in the Notice of Intention to Sell on a single date
determined under clause (i). In the event that more than one Other Stock-
holder has elected to purchase all of the Non-Voting Stock that is the subject
of the Notice of Intention to Sell and one or more of the Purchasing Stock-
holders defaults on his or her obligation to purchase the shares that he or she
had elected to purchase, then the closing shall not be held as originally
scheduled and the Selling Stockholder shall deliver a written notice to all
non-defaulting Purchasing Stockholders giving the non-defaulting Purchasing
Stockholders the right to purchase, on a pro rata basis, the shares with respect

-|4-
(c)

(v)

to which the defaulting Purchasing Stockholder had elected to purchase. The
right granted pursuant to the foregoing sentence shall be exercised within ten
(10) days of receipt of the written notice. If the non-defaulting Purchasing
Stockholders elect to purchase all of the Non-Voting Stock the defaulting
Purchasing Stockholder had elected to purchase, a closing shall be re-
scheduled and the Selling Stockholder shall honor the non-defaulting Pur-
chasing Stockholders’ elections to purchase and consummate the sale or sales
of Stock on the terms set forth in the Notice of Intention to Sell ona single
date determined under clause (i).

If (A) the Other Stockholders do not elect to purchase all the Non-Voting
Stock that is the subject of the Notice of Intention to Sell or (B) if they elect
to purchase all of the Non-Voting Stock, but such purchases are not all con-
summiated at the closing scheduled therefor (after giving effect to a single ex-
ercise of the rights under clause (iv)), such elections will be void and the Sell-
ing Stockholder may consummate the sale of all of the Non-Voting Stock
proposed to be sold to the proposed third party purchaser pursuant to the
terms set forth in the Notice of Intention to Sell. Any sale to a third party
purchaser that is not consummated within ninety (90) days after the expira-
tion of the fifteen (15) day period specified in clause (i) of this paragraph (b)
or which is not on the terms as set forth in the Notice of Intention to Sell shall
again be subject to the requirements of this paragraph (b); provided that such
ninety (90) day period shall be extended to the extent required to obtain re-
quired NFL and regulatory approval so long as such approvals are being dili-
gently pursued.

 
(iii)

(v)

 

 

-l6-
(vi)

 

 
(iii)

(iv)

(v)

 

 

 
(vi)

 

 
(c)

(d)

(e)

 

 

20-
 

(b)

 

 
(c)

 

11. [INTENTIONALLY OMITTED]

 

22-
(11)

 

 

 
(A)

(B)

 

+
ol
(c)

(d)

 

 

14. _ LEGEND ON STOCK CERTIFICATES.

Each certificate representing shares of Stock of the Company owned of record or beneficially
by any Stockholder shall conspicuously bear the following legends until such time as the shares rep-
resented thereby are no longer subject to the provisions hereof:

(a) National Football League policy has limitations on the number and type of per-
sons who may have ultimate direct, indirect, beneficial, contingent or other in-
terests in the Washington Redskins franchise (the “Franchise”) and prohibits
any direct or indirect sale, transfer, assignment, pledge, hypothecation, encum-

5.
15;

16

(b)

(c)

(d)

(e)

brance or other disposition of, or with respect to, the Franchise or any direct or
indirect interest therein without the prior consent of the National Football
League, unless specifically exempted from such consent pursuant to the Consti-
tution and Bylaws of the National Football League. Please contact the National
Football League, League Counsel, 280 Park Avenue, New York, New York
10017 to determine the applicable requirements.

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
TO THE TERMS AND CONDITIONS OF A SECOND AMENDED AND RE-
STATED STOCKHOLDERS AGREEMENT, DATED AS OF MARCH 31, 2005,
AMONG THE COMPANY AND THE OTHER PARTIES THERETO, A COPY OF
WHICH MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE
BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE COMPANY.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UN-
DER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURI-
TIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION UNLESS THE
COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED BY SAID ACT OR
LAWS.”

The Company covenants that it shall keep a copy of this Agreement on file at the ad-
dress listed in Section 20 for the purpose of furnishing copies to the parties hereto.

The parties acknowledge and agree that the Stockholders may pledge shares of Stock
to secure private bank financing provided to the Stockholders, subject to the limita-
tions and restrictions imposed under NFL Rules.

REPRESENTATIONS AND WARRANTIES.

Each Stockholder, severally and not jointly, represents and warrants to the Company and the
other Stockholders as follows:

(a)

(b)

The execution, delivery and performance of this Agreement by such Stockholder will
not violate any provision of applicable law, any order of any court or other agency of
government, or any provision of any indenture, agreement or other instrument to
which such Stockholder or any of his properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument.

This Agreement has been duly executed and delivered by such Stockholder, and
when executed by the other parties hereto will constitute the legal, valid and binding
obligation of such Stockholder, enforceable in accordance with its terms.

‘ HEADINGS.

=26-
Headings of articles, sections and paragraphs of this Agreement are inserted for convenience
of reference only and shall not affect the interpretation or be deemed to constitute a part hereof.

I. SEVERABILITY.

In the event that any one or more of the provisions contained in this Agreement or in any
other instrument referred to herein shall, for any reason, be held to be invalid, illegal or unenforce-
able, such illegality, invalidity or unenforceability shall not affect any other provisions of this

Agreement.

18. ARBITRATION, SPECIFIC PERFORMANCE.

(a)

Any controversy or claim between or among the parties hereto including but not lim-
ited to those arising out of or relating to this Agreement or any related instruments,
agreements or documents, including any claim based on or arising from an alleged
tort, shall be determined by binding arbitration in accordance with the Federal Arbi-
tration Act, Title 9 of the United States Code (or if not applicable, the applicable
state law), the “Comprehensive Arbitration Rules and Procedures” (for claims in ex-
cess of $250,000) of JAMS/Endispute or any successor thereof and the “Special
Rules” set forth in clauses (i) and (ii) below. In the event of any inconsistency, the
Special Rules shall control. The arbitrator of any controversy or claim shall
promptly, but in no event later than thirty (30) days of the conclusion of the hearing,
render the award or decision which shall become final and binding in accordance
with the terms thereof unless either or both parties seek reconsideration in accor-
dance with the JAMS/Endispute Comprehensive Arbitration Rules and Procedures.
Judgment upon any arbitration award or decision may be entered in any court having
jurisdiction over such action. Any party to this Agreement may bring an action, in-
cluding a summary or expedited proceeding, to compel arbitration of any controversy
or claim to which this Agreement applies in any court having jurisdiction over such
action.

(i) The arbitration shall be conducted in the Washington, D.C. metropolitan area,
and shall be administered by JAMS/Endispute who will appoint one arbitra-
tor selected from the panels of arbitrators of JAMS/Endispute, or as the case
may be, the Commercial Finance Disputes National Arbitration Panel of arbi-
trators of the American Arbitration Association; if JAMS/Endispute is unable
or legally precluded from administering the arbitration, then the American
Arbitration Association will serve, provided, however, that the American Ar-
bitration Association will conduct the arbitration pursuant to the
JAMS/Endispute Comprehensive Arbitration Rules and Procedures. All arbi-
tration hearings will be commenced within ninety (90) days of the demand
for arbitration; further, the arbitrator shall only, upon a showing of cause, be
permitted to extend the commencement of such hearing for up to an addi-
tional sixty (60) days.

(11) The Stockholders agree that Rule 32, the “Final Offer (or Baseball)” Arbitra-
tion Option, of the JAMS/Endispute Comprehensive Arbitration Rules and
Procedures, or any successor provision thereto shall be applied as provided in
Section 10(a) of this Agreement.

De
(b) Nothing in this arbitration provision shall be deemed to (i) limit applicable statutes of
limitation; or (ii) limit the nght of any of the parties hereto to obtain from a court
provisional or ancillary remedies such as (but not limited to) injunctive relief. Any
of the parties hereto may obtain such ancillary remedies before, during or after the
pendency of any arbitration proceeding brought pursuant to this Agreement. The in-
stitution or maintenance of any action for provisional or ancillary remedies shall not
constitute a waiver of the nght of any party, including the claimant in any such ac-
tion, to arbitrate the merits of the controversy or claim occasioning resort to such
remedies.

(c) The parties acknowledge that the remedy at law for breach of the provisions of this
Agreement will be inadequate and that, in addition to any other remedy any party
may have, it shall be entitled to an injunction restraining any breach or threatened
breach and/or a decree of specific performance, without any bond or other security
being required and without the necessity of proving actual damages.

19. BENEFITS OF AGREEMENT.

Nothing in this Agreement is intended or shall be construed to give any person other than the
parties hereto and their respective successors and permitted assigns any legal or equitable right, rem-
edy or claim under or in respect of this Agreement or any provision herein contained, this Agreement
and all conditions and provisions hereof being intended to be and being for the sole and exclusive
benefit of the parties hereto and their respective successors and permitted assigns. Notwithstanding
anything in this Section to the contrary, subject to compliance with the terms of this Agreement, each
Stockholder shall have the right to assign its interests hereunder to any transferee of the Stock of the
Company held by such Stockholder in compliance with this Agreement; provided, however, that (i)
such transferee and his or her spouse shall execute a copy of the Addendum Agreement, attached
hereto as Exhibit B, agreeing in writing with the parties hereto to be bound by, and to comply with,
all applicable provisions of this Agreement and to be deemed to be a Stockholder for purposes of this
Agreement, and (11) the rights of a Founding Stockholder shall be personal to each individual Found-
ing Stockholder and shall be exercisable only while such individual is alive and not permanently dis-
abled.

20. NOTICES.

Any notice or other communications required or permitted hereunder shall be sufficient and
received if contained in a written instrument delivered in person or by courier or duly sent by first
class certified mail, postage prepaid, or by facsimile addressed to such party at the address or facsim-
ile number set forth below:

(a) if to the Company, to it at:

Washington Football, Inc.

21300 Redskin Park Drive

Ashburn, VA 20147

Attention: Daniel M. Snyder, Chairman and Principal Owner
Facsimile: (703) 726-7124

-28-
(b)

(c)

(d)

with a copy to:

Washington Football, Inc.
21300 Redskin Park Drive
Ashburn, VA 20147
Attention: General Counsel
Facsimile: (703) 726-7206

or such other outside counsel as shall be appointed to represent to the Company from

time to time at such address as shall be provided to the Stockholders from time to
time

if to any Stockholder, to the address and facsimile number of such Stockholder ap-
pearing on the signature page of this Agreement;

or, in any case, at such other address or facsimile number as shall have been fur-
nished in writing by such party to the other parties hereto. All such notices, requests,
consents and other communications shall be deemed to have been received (i) in the
case of personal or courier delivery, on the date of such delivery, (ii) in the case of
mailing, on the fifth business day following the date of such mailing and (iii) in the
case of facsimile, when received.

21. “S” CORPORATION STATUS.

Notwithstanding anything contained in this Agreement to the contrary, under no circum-
stances shall a Stockholder effect a Sale of his Stock to any person or entity or take any other action
which has the effect of terminating the Company’s qualification to be treated as an “S” corporation
under the Code. Any such purported Sale or transaction shall be void and of no force or effect. Any

Stockholder effecting any such Sale or taking any such action shall indemnify the Company and each
Stockholder for all costs and expenses resulting therefrom.

22. COMPLIANCE WITH NFL RULES; PRECEDENCE OF NFL POLICIES.

(a)

Notwithstanding any agreement to the contrary, this Agreement and any and all
other arrangements between or among the parties hereto or any entity that has
any interest, direct or indirect, in any party hereto which relates to the owner-
ship or operation of the Franchise as a member club of the NFL, are subject to
the Constitution, Bylaws and other rules and regulations of the NFL (the “NFL
Rules”) and to the Articles of Association and Bylaws of the NFL Management
Council, and certain decision, rulings, resolutions, actions and other matters as
more fully described in Paragraph 1 and other provisions of that certain consent
letter of the NFL dated as of the date of the closing of the Acquisition and that
certain other consent letter of the NFL executed in connection with the sale of
stock to Messrs. Smith, Schar and Rothman. This Section 22(a) and any other
provision hereof affecting the rights of the NFL may not be amended, waived or
otherwise adversely affected without the prior written consent of the NEL, in its
sole discretion, which such NFL is a third party beneficiary of the covenant and
agreement reflected in this Section 22(a). The parties hereto will provide copies
of any amendments to this Agreement to the National Football League, 280 Park
Avenue, New York, New York 10017, Attn: League Counsel.

-29-
23.

24.

25.

(b)

(c)

Notwithstanding anything to the contrary set forth herein, no transfer of Stock shall
be made except in compliance with NFL Rules. In the event that any one or more of
the provisions contained in this Agreement, for any reason, conflicts with the consent
letter of the NFL referenced in paragraph (a), the Stockholders agree that such provi-
sions shall be restated to the extent necessary so as to eliminate such conflict and still
be as consistent as possible or practicable with the intent of the parties with respect to
such provisions.

Notwithstanding any other provision of this Agreement, the consent of the holders of
a majority of the Voting Stock of the Company shall be required prior to the filing by
the Company of a petition for relief under Title 11 of the United States Code or any
similar provision of state law, or prior to taking any action to file a petition for relief
under Title 11 of the United States Code or any other similar provision of state law
on behalf of the Corporation.

ENTIRE AGREEMENT; AMENDMENTS; TERMINATION.

(a)

(b)

This Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof.

Neither this Agreement nor any provision hereof may be amended, modified,
changed, discharged or terminated except by an instrument in writing signed (i) by
the Company and approved by unanimous consent of the directors of the Company
and (ii) by (x) the holders of not less than seventy five percent (75%) of the out-
standing Stock and (y) each Founding Stockholder who is alive and not permanently
disabled. With respect to any Stockholder, such Stockholder shall cease to be subject
to the terms and conditions of this Agreement on the date on which such Stockholder
no longer owns any shares of Stock.

COUNTERPARTS.

This Agreement may be executed in any number of counterparts, and each such counterpart
hereof shall be deemed to be an original instrument, but all such counterparts together shall consti-
tute but one agreement.

GENDER AND NUMBER.

For purposes of this Agreement, the singular shall include the plural, and the masculine gen-

der shall include the feminine and neuter genders, and vice versa, unless the context requires other-
wise.

26. GOVERNING LAW.

This Agreement shall be governed by, enforceable under, and construed in accordance with
the laws of the State of Maryland, without giving effect to the conflicts of law principles thereof.

27. OBLIGATION TO ACT IN GOOD FAITH.

Each Stockholder covenants and agrees that, with respect to any action to be taken by him
under or in connection with this Agreement, he shall at all times act in good faith.

-30-
IN WITNESS WHEREOF, the undersigned Stockpolders and, for purposes of Section 10 of
this Agreement, the spouse of each undersigned Stockho,
day and year first above written.

  

Nafne: Daniel M. Snyder
Title: Charman of the Board

 

Name: Daniel M.

Address: 21300 Redskin Park Drive
Ashburn, VA 20147

Facsimile: (301) 493-5165

 
 
   

Name: Arlette Snyder
Address:

Facsimile:

 

Name: Michele D. Snyder
Address:

   

Facsimile:

!

Lad

—
'
IN WITNESS WHEREOF, the undersigned Stock
this Agreement, the spouse of each undersigned Stockho
day and year first above wnitten.

olders and, for purposes of Section 10 of
r has executed this Agreement as of the

  
    
       
   

WASHING?) ' ty INC.

Nafne: jel! "Snyder a
Title: Chairman of the Board

 

Name: Daniel
Address:

Facsimile:

Name: Arlette Snyder
Address:

  
 
 
  
 
    
 
 

Facsimil¢:

ey 24

' Z _
Name: Michele D. Syder
Address:

a

  
 

3
SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

ADDITIONAL STOCKHOLDERS

CH dhe. A.

Nave: “Dwight Schar
Address:
Facsimile:

 

Name: Frederick W. Smith

Address: Fed Ex Corporation
942 South Shady Grove
Memphis, TN 38120

Copy to: Wiliam T. Mays
Glankler Brown, PLLC
1700 One Commerce Square
Memphis, TN 38103

Name: Robert Rothman
Adee:

aac
SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

ADDITIONAL STOCKHOLDERS

 

Name: Dwight Schar
Acres:
Facsimile:

ame: Frederick W. Smith
Address: Fed Ex Corporation
942 South Shady Grove
Memphis, TN 38120

Copy to: William T. Mays
Glankler Brown, PLLC

1700 One Commerce Square

Memphis, TN 38103

 

Name: Robert Rothman

Adcress: rs

-32-
SIGNATURE PAGE TO AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

ADDITIONAL STOCKHOLDERS

 

Name: Dwight Schar

Adds
Facsimile

 

Name: Frederick W. Smith

Address: Fed Ex Corporation
942 South Shady Grove
Memphis, TN 38120

Copy to: William T. Mays
Glankler Brown, PLLC
1700 One Commerce Square
Memphis, TN 38103

hebod Mrchonrun

Name: Robert Rothman

Address:
SPOUSES:

At Wir Lp jdr—

NA me: Tagg Snyde er
(spouse of Daniel M. wes

-33-
EXHIBIT A

SCHEDULE OF STOCKHOLDERS*

 

 

 

 

 

 

 

 

 

Number of Shares of Percentage Ownership
Name of Stockholder Stock Owned Interest
Daniel M. Snyder 536.1433 shares of Voting Stock 40.459%
Arlette Snyder 85.9930 shares of Non-Voting Stock cao |
Michele D. Snyder 166.3328 shares of Non-Voting 12.552%
Stock
Dwight Schar 201.001 6shares of Non-Voting 15.168%
Stock
Frederick W. Smith 134.6688 shares of Non-Voting 10.163%
Stock
Robert Rothman 201.0016 shares of Non-Voting 15. 168%
Stock
TOTAL 1,325.1411 shares of Stock 100%

 

 

 

 

B-]
EXHIBIT B

ADDENDUM AGREEMENT

Addendum Agreement made this day of ___, by and between

(“New Stockholder”) and
the New Stockholder’s spouse (if ap-
propriate), Washington Football, Inc., a Maryland corporation (“Company”), and the other stock-
holders (“Stockholders”) of the Company, who are parties to that certain Second Amended and Re-
stated Stockholders Agreement dated as of March 31, 2005 (“Agreement”), between the Company
and the Stockholders, who agree as follows:

 

 

1. Introduction. The Company and the Stockholders and their respective spouses (if appropriate)
entered into the Agreement to impose certain restrictions and obligations upon themselves and all
shares of Stock of the Company. The New Stockholder is desirous of becoming a Stockholder of the
Company. The Company and the Stockholders have required in the Agreement that all persons be-
ing offered Stock must enter into an Addendum Agreement binding the New Stockholder and the
New Stockholder’s spouse (if appropriate) to the Agreement to the same extent as if they were origi-
nal parties thereto, so as to promote the mutual interests of the Company, the Stockholders, and the
New Stockholder by imposing the same restrictions and obligations on the New Stockholder and the
shares of Stock to be acquired by him as were imposed upon the Stockholders under the Agreement.

2. Adoption of Agreement. In consideration of the mutual premises of the parties, and as a condi-
tion of the purchase of Stock in the Company, the New Stockholder and his spouse (if appropriate)
acknowledge that he/they have read the Agreement. The New Stockholder (and his spouse, if appro-
priate) hereby adopt, shall be bound by and shall have the benefit of all the terms and conditions set
out in the Agreement to the extent as if he was a “Stockholder” as defined in the Agreement. This
Addendum Agreement shall be attached to and become a part of the Agreement.

New Stockholder

Spouse of New Stockholder

B-2
Address for Notice:

 

 

 

Agreed to on behalf of the Stockholder and the Company pursuant to the Agreement.

ATTEST:
Washington Football, Inc.

(for itself and as Attorney-in-Fact for
the Stockholders)

By:

 

Secretary
Name:

 

Title:

 

B-3
WRITTEN CONSENT IN LIEU OF A MEETING
OF SOLE STOCKHOLDER
OF PRO-FOOTBALL, INC.
(a Maryland corporation)

Pursuant to the Maryland General Corporation Act, the undersigned, constituting
the sole stockholder of PRO-FOOTBALL, INC., a corporation organized and existing
under the laws of the State of Delaware (the “Corporation”), do hereby consent in writing
to the adoption of the following resolutions, such resolutions to have effect as if adopted
at a duly held meeting of the stockholders of the Corporation:

Recomposition of Board of Directors

RESOLVED, that Fred Drasner be, and he hereby is, removed as a director of the
Corporation; and be it further

RESOLVED, that the number of Directors of the Corporation shall be reduced to
six (6) and comprised of the following individuals:

Daniel M. Snyder, Chairman
Robert Rothman

Dwight Schar

Frederick W. Smith

Arlette Snyder

Michele Snyder;

each to serve in such capacity until his or her successor shall be duly appointed

and qualified or until his or her earlier resignation, removal or disability;
and be it further

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (of any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s)) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the
purposes and intents of the foregoing resolution be, and is, in all respect, hereby
ratified, approved, confirmed and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the sole stockholder of the Corporation, by signing
this written consent, waives notice and agrees to the transaction of the business by

written consent of the sole stockholder in lieu of a meeting of the stockholders of
the Corporation.

Dated: May _—_—, 2005

 
WRITTEN CONSENT IN LIEU OF A SPECIAL MEETING
OF THE BOARD OF DIRECTORS OF
PRO-FOOTBALL, INC.

(a Maryland corporation)

Pursuant to the Maryland General Corporation Act, the undersigned, constituting
all of the directors of Pro-Football, Inc., a corporation organized and existing under the
laws of the State of Maryland (the “Corporation”), do hereby consent in writing to the
adoption of the following resolutions, such resolutions to have effect as if adopted at a
duly held meeting of the Board of Directors of the Corporation:

Removal of Drasner as Officer; Appointment of Officers

RESOLVED, that Fred Drasner be, and he hereby is, removed as an officer of the
Corporation, and each of the following individuals is hereby appointed to the
offices of the Corporation set forth below opposite the names of such individuals,
to have such duties normally appurtenant to such offices, to serve in such
capacities until his successor shall be duly appointed and qualified o or until his
earlier resignation, removal or disability:

Daniel M. Snyder Chairman of the Board,
Chief Executive Officer,
President

David B. Pauken Chief Operating Officer
Secretary

Jay Sloan Chief Financial Officer,
Treasurer

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (or any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and pu rposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s) and

RESOLVED, FURTHER that all actions heretofore taken consistent with the

purposes and intents of the foregoing resolution be, and is, in all respects, hereby
ratified, approved, confirmed, and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

My

ied M. SAyder

Dated: May , 2005

obert Rothman

Dwight Schar

 

Frederick W. Smith

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May _, 2005

 

 

Robert Rothman

Od f—

Pwigh\ Schar'

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Y

Dated: May , 2005

 

 

Robert Rothman

 

Dwight Schar

6 Frederick W. Smith a

 

Arlette Snyder

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

  

ieSM. Styder

 

Robert Rothman

Dwight Schar

 

Frederick W. Smith.

Lobe be Spa

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

Dwight Schar

 

Frederick W. Smith

Arlette Snyder

W

Minis D. Snyder
WRITTEN CONSENT IN LIEU OF A MEETING
OF SOLE STOCKHOLDER
OF WFI GROUP, INC.
(a Nevada corporation)

Pursuant to the Nevada Revised Statutes, the undersigned, constituting the sole
stockholder of WFI Group, Inc., a corporation organized and existing under the laws of
the State of Nevada (the “Corporation”), do hereby consent in writing to the adoption of
the following resolutions, such resolutions to have effect as if adopted at a duly held
meeting of the Stockholders of the Corporation:

Recomposition of Board of Directors

RESOLVED, that Fred Drasner be, and he hereby is, removed as a director of the
Corporation; and be it further

RESOLVED, that the number of Directors of the Corporation shall be reduced to
six (6) and comprised of the following individuals:

Daniel M. Snyder, Chairman
Robert Rothman

Dwight Schar

Frederick W. Smith

Arlette Snyder

Michele Snyder;

each to serve in such capacity until his or her successor shall be duly appointed
and qualified or until his or her earlier resignation, removal or disability;
and be it further

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (of any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s)) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the

purposes and intents of the foregoing resolution be, and is, in all respect, hereby
ratified, approved, confirmed and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the sole stockholder of the Corporation, by signing
this written consent, waives notice and agrees to the transaction of the business by
written consent of the sole stockholder in lieu of a meeting of the stockholders of
the Corporation.

Dated: May _ , 2005

     

Wasigneton Foofpall, Inc.
WRITTEN CONSENT IN LIEU OF A SPECIAL MEETING
OF THE BOARD OF DIRECTORS OF
WFI GROUP. INC.
(a Nevada corporation)

Pursuant to the Nevada Revised Statutes, the undersigned, constituting all of the
directors of Washington Football, Inc., a corporation organized and existing under the
laws of the State of Nevada (the “Corporation’”’), do hereby consent in writing to the
adoption of the following resolutions, such resolutions to have effect as if adopted ata
duly held meeting of the Board of Directors of the Corporation:

Removal of Drasner as Officer; Appointment of Officers

RESOLVED, that Fred Drasner be, and he hereby is, removed as an officer of the
Corporation, and each of the following individuals is hereby appointed to the
officers of the Corporation set forth below opposite the names of such individuals,
to have such duties normally appurtenant to such offices, to serve in such
capacities until his successor shall be duly appointed and qualified or until his
earlier resignation, removal or disability:

Daniel M. Snyder Chairman of the Board,
Chief Executive Officer,
President

- David B. Pauken Chief Operating Officer
Secretary

Jay Sloan Chief Financial Officer
Treasurer

General Authorizing and Ratification

RESOLVED, that the officers of the Corporation (of any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the

purposes and intents of the foregoing resolution be, and is, in all respect, hereby
ratified, approved, confirmed and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the undersigned members of the-Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May _, 2005

 

hte t hla

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

 

Robert Rothman

 

 

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder -
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

Robert Rothman

 

Dwight Schar

(x= W. Smith "

Arlette Snyder

Michele D. Snyder -
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

aniel M.Snyder

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

 
    

Arlette Snyder

 

Michele D. Snyder —
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May _, 2005

 

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

Arlette Snyder

Lo

Mich@le D. Snyder
WRITTEN CONSENT IN LIEU OF A MEETING
OF SOLE STOCKHOLDER
OF WFI STADIUM, INC.
(a Delaware corporation)

Pursuant to the Delaware General Corporation Law, the undersigned, constituting
the sole stockholder of WFI Stadium, Inc., a corporation organized and existing under the
laws of the State of Delaware (the Corporation”), do hereby consent in writing to the
adoption of the following resolutions, such resolutions to have effect as if adopted ata
duly held meeting of the stockholders of the Corporation:

Recomposition of Board of Directors

RESOLVED, that Fred Drasner be, and he hereby is, removed as a director of the
Corporation; and be it further

RESOLVED, that the number of Directors of the Corporation shall be reduced to
six (6) and comprised of the following individuals:

Daniel M. Snyder, Chairman
Robert Rothman

Dwight Schar

Frederick W. Smith

Arlette Snyder

Michele Snyder;

each to serve in such capacity until his or her successor shall be duly appointed

and qualified or until his or her earlier resignation, removal or disability;
and be it further

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (of any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s)) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the
purposes and intents of the foregoing resolution be, and is, in all respect, hereby

ratified, approved, confirmed and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the sole stockholder of the Corporation, by signing
this written consent, waives notice and agrees to the transaction of the business by

written consent of the sole stockholder in lieu of a meeting of the stockholders of
the Corporation.

Dated: May —_—sy 2005

 
WRITTEN CONSENT IN LIEU OF A SPECIAL MEETING
OF THE BOARD OF DIRECTORS OF
WFI STADIUM, INC.
(a Delaware corporation)

Pursuant to the Delaware General Corporation Law, the undersigned, constituting
all of the directors of WFI Stadium, Inc., a corporation organized and existing under the
laws of the State of Maryland (the “Corporation”), do hereby consent in writing to the
adoption of the following resolutions, such resolutions to have effect as if adopted at a
duly held meeting of the Board of Directors of the Corporation:

Removal of Drasner as Officer; Appointment of Officers

RESOLVED, that Fred Drasner be, and he hereby is, removed as an officer of the
Corporation, and each of the following is hereby appointed to the offices of the
Corporation set forth below opposite the names of such individuals, to have such
-duties normally appurtenant to such offices, to serve in such capacities until his
successor shall be duly appointed and qualified or until his earlier resignation,
removal or disability:

Daniel M. Snyder Chairman of the Board,
Chief Executive Officer,
President

David B. Pauken Chief Operating Officer
Secretary

Jay Sloan Chief Financial Officer,
Treasurer

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (or any of them) hereby are authorized
in the name and on behalf of the Corporation to execute and deliver all such instruments
and documents and take all such actions as such officer(s) shall determine to be necessary
or appropriate to carry out the intent and purposes of the foregoing resolutions (such
determination to be conclusively, but not exclusively, evidenced by the execution and
delivery of such instruments and documents or the taking of such actions by such actions
by such officer(s) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the purposes
and intents of the foregoing resolution be, and is, in all respects, hereby ratified,
approved, confirmed, and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May __, 2005

 

Lita t hedbeu

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

 

Arlette Snyder _

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

an

a“
Dated: May , 2005

 

 

 

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

 

Robert Rothman

 

Dwight Schar

Frederick W. Smith ,

 

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

  

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

Dwight Schar

 

Frederick W. Smith

Arlette Snyder

 
WRITTEN CONSENT IN LIEU OF A SPECIAL MEETING
OF THE BOARD OF DIRECTORS OF
WASHINGTON FOOTBALL, INC.

(a Maryland corporation)

Pursuant to the Maryland General Corporation Act, the undersigned, constituting
all of the directors of Washington Football, Inc., a corporation organized and existing
under the laws of the State of Maryland (the “Corporation’’), do hereby consent in writing
to the adoption of the following resolutions, such resolutions to have effect as if adopted
at a duly held meeting of the Board of Directors of the Corporation:

Ratification of Letter Agreement with Drasner; Assignment to Rothman and Schar

RESOLVED, that the execution and delivery of the letter agreement dated
February 1, 2005 between the Corporation and Fred Drasner relating to the
purchase and sale of shares of non-voting stock of the Corporation held by Mr.
Drasner, and the assignment of the rights and obligations of the Corporation under
and pursuant to such agreement to Robert Rothman and Dwight Schar be, and the
same hereby are, in all respects ratified and approved as and for the-acts of the
Corporation;

Authorization Regarding Amended and Restated Stockholders Agreement

WHEREAS, the Board of Directors has been presented with and has reviewed a
draft of the Second Amended and Restated Stockholders Agreement (the “Second
Restated Stockholders Agreement”) by and among the Corporation and each of
the stockholders of the Corporation, which amends and restates the existing
Amended and Restated Stockholders Agreement dated August 22, 2003, and

WHEREAS, the Board of Directors deems it advisable and in the best interest of

the Corporation for the Corporation to enter into the Second Restated
Stockholders Agreement;

NOW, THEREFORE, BE IT

RESOLVED, that any officer of the Corporation, acting for and on behalf of, and
in the name of, the Corporation, shall be, and hereby are, authorized, empowered
and directed to enter into and to execute, and to cause the Corporation to perform
all of its obligations under, the Second Restated Stockholders Agreement and
agreements ancillary thereto, in the same form presented to and reviewed by each
Director, with such changes therein as the officers executing the same shall

approve (such approval to be conclusively evidenced by such execution); and be it
further
Removal of Drasner as Officer; Appointment of Officers

RESOLVED, that Fred Drasner be, and he hereby is, removed as an officer of the
Corporation, and each of the following individuals is hereby appointed to the
offices of the Corporation set forth below opposite the names of such individuals,
to have such duties normally appurtenant to such offices, to serve in such
capacities until his successor shall be duly appointed and qualified or until his
earlier resignation, removal or disability:

Daniel M. Snyder — Chairman of the Board,
Chief Executive Officer,
President

David B. Pauken Chief Operating Officer
Secretary

Jay Sloan Chief Financial Officer,
Treasurer

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (or any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s) and

RESOLVED, FURTHER that all actions heretofore taken consistent with the

purposes and intents of the foregoing resolution be, and is, in all respects, hereby
ratified, approved, confirmed, and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the undersigned members of the Board, by si gning this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

Qui —

iDwi (ee har

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shal] constitute one and the same instrument.

Dated: May __, 2005

 

Robert Rothman

 

Dwight Schar
/ oe W. Smith d

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it

being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

Robert Rothman

 

Dwight Schar

Frederick W. Smith

 

Arlette Snyder

le D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

Qo he jugde) _

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

Citettbee

Robert Rothman

Dwi ght Schar

 

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder
TRANSMISSION VERIFICATION REPORT

 

TIME : @1/89/2886 3:46

 

DATE, TIME
Fax NO. /NAME
DURATION
PAGE (S>
RESULT

MODE

41/89 @a:d4
917846823672
86:61:45

a3

OK

STANDARD

ECM

 
r
a

THE WASHINGTON REDSKINS
21300 REDSKIN PARK DRIVE, ASHBURN, VA 20147

 

TO: Mallory Kohler FROM: Jay Sloan
FAX: PHONE: (a
PHONE: FAX:
DATE: January 9, 2006 PAGES: § including cover
RE:

 

NOTE: This document is intended only for the use of the party to whom it is addressed and may contain information that is privileged,
confidential and protected from disclosure under applicable law. If you are not the addressee or person authorized to deliver the
document to the addressee, you are hereby notified that any review, disclosure, dissemination, copying or other action based on the
contents of this communication is not authorized. If you have received this document in error please immediately notify us by telephone
Thank you
WRITTEN CONSENT IN LIEU OF A MEETING
OF SOLE STOCKHOLDER
OF REDSKIN PARK INC
(a Nevada corporation)

Pursuant to the Nevada Revised Statutes, the undersigned, constituting the sole
stockholder of Redskin Park Inc, a corporation organized and existing under the laws of
the State of Nevada (the “Corporation”), do hereby consent in writing to the adoption of
the following resolutions, such resolutions to have effect as if adopted at a duly held
meeting of the stockholders of the Corporation:

Recomposition of Board of Directors

RESOLVED, that Fred Drasner be, and he hereby is, removed as a director of the
Corporation; and be it further

RESOLVED, that the number of Directors of the Corporation shall be reduced to
six (6) and comprised of the following individuals:

Daniel M. Snyder, Chairman
Robert Rothman

Dwight Schar

Frederick W. Smith

Arlette Snyder

Michele Snyder;

each to serve in such capacity until his or her successor shall be duly appointed
and qualified or until his or her earlier resignation, removal or disability;
and be it further

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (of any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s)) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the
purposes and intents of the foregoing resolution be, and is, in all respect, hereby

ratified, approved, confirmed and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOEF, the sole stockholder of the Corporation, by signing
this written consent, waives notice and agrees to the transaction of the business by
written consent of the sole stockholder in lieu of a meeting of the stockholders of
the Corporation.

Dated: May , 2005

 
WRITTEN CONSENT IN LIEU OF A SPECIAL MEETING
OF THE BOARD OF DIRECTORS OF
REDSKIN PARK INC
(a Nevada corporation)

Pursuant to the Nevada Revised Statutes, the undersigned, constituting all of the
directors of Redskin Park, Inc., a corporation organized and existing under the laws of the
State of Nevada (the “Corporation”), do hereby consent in writing'to the adoption of the
following resolutions, such resolutions to have effect as if adopted at a duly held meeting
of the Board of Directors of the Corporation:

Removal of Drasner as Officer; Appointment of Officers

RESOLVED, that Fred Drasner be, and he hereby is, removed as an officer of the
Corporation, and each of the following individuals is hereby appointed to the

offices of the Corporation set forth below opposite the names of such individuals,
to have such duties normally appurtenant to such offices, to serve in such
capacities until his successor shall be duly appointed and qualified or until his
earlier resignation, removal or disability:

Daniel M. Snyder — Chairman of the Board,
Chief Executive Officer,
President

David B. Pauken Chief Operating Officer
Secretary

Jay Sloan Chief Financial Officer,
Treasurer

General Authorizing and Ratification

RESOLVED, that the officers of the Corporation (of any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the

purposes and intents of the foregoing resolution be, and is, in all respect, hereby
ratified, approved, confirmed and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

 

Arlette Snyder

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005 i
anie

| M.Snyder

 

 

Robert Rothman

Qs, —

wighhSchar

 

Frederick W. Smith

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

 

Dwight Schar

a

(vo W.Smith

 

Arlette Snyder

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

didi dla
Arlette Snyder 7

Michele D. Snyder

 
IN WITNESS WHEREOF, the undersigned members of the Board, by signing this
written consent, waive notice and agree to the transaction of the business by written
consent of the undersigned members of the Board in lieu of a meeting of the Board, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

Robert Rothman

 

 

Dwight Schar

 

Frederick W. Smith

 

 
WRITTEN CONSENT IN LIEU OF A MEETING
OF THE STOCKHOLDERS OF
WASHINGTON FOOTBALL, INC.

(a Maryland corporation)

Pursuant to the Maryland General Corporation Act, the undersigned, constituting

all of the Stockholders of Washington Football, Inc., a corporation organized and existing
under the laws of the State of Maryland (the “Corporation”), do hereby consent in wnting
to the adoption of the following resolutions, such resolutions to have effect as if adopted
at a duly held meeting of the Stockholders of the Corporation:

Approval of Board of Directors Resolutions

RESOVLED, that each of the resolutions of the Board if Directors of the
Corporation set forth in the written consent in lieu of a Special Meeting of the
Board of Directors of the Corporation appended hereto and incorporated herein by
reference (the “Director Resolutions”) be, and the same hereby are, approved by
the Stockholders of the Corporation; and ‘

Recomposition of Board of Directors

RESOLVED, that Fred Drasner be, and he hereby is, removed as a director of the
Corporation; and be it further

RESOLVED, that subject to, and immediately upon the consummation of, the
purchase and sale of the Shares of Fred Drasner by Robert Rothman and Dwight
Schar referred to in the Director Resolutions, the number of Directors of the
Corporation shall be reduced to six (6) and comprised of the following
individuals:

Daniel M. Snyder, Chairman

Robert Rothman

Dwight Schar

Frederick W. Smith

Arlette Snyder

Michele Snyder;

each to serve in such capacity until his or her successor shall be duly appointed
and qualified or until his or her earlier resignation, removal or disability;
and be it further

Waiver of Rights of First Refusal

RESOLVED, that the Corporation and each Stockholder of the Corportation
hereby waives all rights of first refusal in respect of the shares of capital stock of
the Corporation sold to Robert Rothman and Dwight Schar by Fred Drasner
referred to in the Director Resolutions; and be it further

General Authorization and Ratification

RESOLVED, that the officers of the Corporation (of any of them) hereby are
authorized in the name and on behalf of the Corporation to execute and deliver all
such other instruments and documents and take all such actions as such officer(s)
shall determine to be necessary or appropriate to carry out the intent and purposes
of the foregoing resolutions (such determination to be conclusively, but not
exclusively, evidenced by the execution and delivery of such instruments and
documents or the taking of such actions by such officer(s)) and

RESOLVED, FURTHER, that all actions heretofore taken consistent with the

purposes and intents of the foregoing resolution be, and is, in all respect, hereby
ratified, approved, confirmed and adopted.

[Signatures appear on the following page]
IN WITNESS WHEREOF, the Stockholders of the Corporation, by signing this
written consent, waive notice and agree to the transaction of the business by
written consent of the Stockholders in lieu of a meeting of the Stockholders of the
Corporation, it being understood that this written consent may be signed in
multiple counterparts which together shall constitute one and the same instrument.

Dated: May , 2005

J bette Lenn

Robert Rothman

Dwight Schar

 

Frederick W. Smith

Arlette Snyder

 

Michele Snyder _
IN WITNESS WHEREOF, the Stockholders of the Corporation, by signing this
written consent, waive notice and agree to the transaction of the business by
written consent of the Stockholders in lieu of a meeting of the Stockholders of the
Corporation, it being understood that this written consent may be signed in
multiple counterparts which together shall constitute one and the same instrument.

Dated: May , 2005

 

=
4
M. yder
Robert Rothman —

wightSchdr

Frederick W. Smith

Arlette Snyder

Michele Snyder

 
IN WITNESS WHEREOF, the Stockholders of the Corporation, by signing this
written consent, waive notice and agree to the transaction of the business by
written consent of the Stockholders in lieu of a meeting of the Stockholders of the
Corporation, it being understood that this written consent may be signed in
multiple counterparts which together shall constitute one and the same instrument.

Dated: May , 2005

 

=
é
AM.Snyder

Robert Rothman

 

 

Dwight Schar

ederick W. Smith

Arlette Snyder 7

Michele Snyder
IN WITNESS WHEREOF, the Stockholders of the Corporation, by signing this
written consent, waive notice and agree to the transaction of the business by
written consent of the Stockholders in lieu of a meeting of the Stockholders of the
Corporation, it being understood that this written consent may be signed in
multiple counterparts which together shall constitute one and the same instrument.

Dated: May _ , 2005

 

=
4
M. yder
Robert Rothman

Dwight Schar

 

Frederick W. Smith

/\
i

Arlette Snyder

 

Michele Snyder
IN WITNESS WHEREOF, the Stockholders of the Corporation, by signing this
written consent, waive notice and agree to the transaction of the business by
written consent of the Stockholders in lieu of a meeting of the Stockholders of the
Corporation, it being understood that this wntten consent may be signed in
multiple counterparts which together shall constitute one and the same instrument.

Dated: May , 2005

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

Arlette Snyder Snyder

MO

Myfhele Snyder U7
IN WITNESS WHEREOF, the undersigned Stoc
this Agreement, the spouse of each undersigned Stockho
day and year first above written.

olders and, for purposes of Section 10 of
this Agreement as of the

     
   

Name: Daniel M.

Address: 21300 Redskin Park Drive
Ashburn, VA 20147

Facsimile: (301) 493-5165

 

Name: Arlette Snyder

Address: [10612 Willowbrook Drive
Potomac, MD 20854

Facsimile: (301) 299-2512

 

Name: Michele D. Snyder

Address: 10001 Abbey Drive
Potomac, MD 20854

Facsimile: (301) 983-6881

-3]-
IN WITNESS WHEREOF, the undersigned members of the Board,
written consent, waive notice and agree to the transaction of the busin
consent of the undersigned members of the Board in lieu of a meeting
being understood that this written consent may be signed in multiple c
together shall constitute one and the same instrument.

Dated: May__, 2005

 

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder 7
IN WITNESS WHEREOF, the undersigned members of the Board, by sign. |
written consent, waive notice and agree to the transaction of the business by wn
consent of the undersigned members of the Board in lieu of a meeting of the Boar
being understood that this written consent may be signed in multiple counterparts wh.
together shall constitute one and the same instrument.

Dated: May _, 2005

 

 

Robert Rothman

Dwight Schar

 

Frederick W. Smith

 

Arlette Snyder

 

Michele D. Snyder
IN WITNESS WHEREOPF, the undersigned members of the Board, by sigi

written consent, waive notice and agree to the transaction of the business by

consent of the undersigned members of the Board in lieu of a meeting of the

being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May _, 2005

 

 

Robert Rothman

Dwight Schar

Frederick W. Smith

 

Arlette Snyder

Michele D. Snyder
IN WITNESS WHEREOF, the undersigned members of the Board, by sign
written consent, waive notice and agree to the transaction of the business by '
consent of the undersigned members of the Board in lieu of a meeting of the

being understood that this written consent may be signed in multiple counter
together shall constitute one and the same instrument.

Dated: May , 2005

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith
IN WITNESS WHEREOF, the undersigned members of the Board, by si
written consent, waive notice and agree to the transaction of the business b
consent of the undersigned members of the Board in lieu of a meeting of tt
being understood that this written consent may be signed in multiple count
together shall constitute one and the same instrument.

Dated: May » 2005

 

Robert Rothman

 

Dwight Schar

 

 

Frederick W. Smith

 

Arlette Snyder

Michele D. Snyder
IN WITNESS WHEREOF, the Stockholders of the Corporation, by signing this written
consent, waive notice and agree to the transaction of the business by written consent of
the undersigned members of the Stockholders in lieu of a meeting of the Stockholders, it
being understood that this written consent may be signed in multiple counterparts which
together shall constitute one and the same instrument.

Dated: May , 2005

 

 

Robert Rothman

 

Dwight Schar

 

Frederick W. Smith

 

Arlette Snyder

Michele D. Snyder
